

SUBSCRIPTION AGREEMENT
 


 
SUBSCRIPTION AGREEMENT made as of this ___ day of ____________, 2008, between
Transdel Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
undersigned (the “Subscriber”).
 
WHEREAS, the Company is offering in a private placement to accredited investors
Units at a purchase price of $110,000 per Unit for an aggregate purchase price
of $4,000,000 (the “Offering”). Each Unit consists of 50,000 shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and a
five-year, redeemable warrant to purchase 6,250 shares of Common Stock at a cash
exercise price of $4.40 per share and a cashless exercise price of $5.50 per
share (the “Warrants”). As used herein, the term “Units” means such Units, and
all Common Stock and Warrants underlying the Units), and
 
WHEREAS, the Subscriber desires to subscribe for the number of Units set forth
on the signature page hereof, on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 

 
I.
SUBSCRIPTION FOR AND REPRESENTATIONS AND COVENANTS OF SUBSCRIBER

 
1.1 Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company such number of
Units set forth upon the signature page hereof, at a price equal to $110,000 per
Unit, and the Company agrees to sell such to the Subscriber for said purchase
price, subject to the Company’s right to sell to the Subscriber such lesser
number of (or no) Units as the Company may, in its sole discretion, deem
necessary or desirable. The purchase price is payable by wire transfer of
immediately available funds, pursuant to the wire instructions attached as
Exhibit A to this Subscription Agreement.
 
1.2 The Subscriber recognizes that the purchase of Units involves a high degree
of risk in that (i) an investment in the Company is highly speculative and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Units; (ii) the Units are not registered under
the Securities Act of 1933, as amended (the “Act”), or any state securities law;
(iii) there is no trading market for the Units, none is likely ever to develop,
and the Subscriber may not be able to liquidate his, her or its investment; (iv)
transferability of the Units is extremely limited; and (v) an investor could
suffer the loss of his, her or its entire investment.
 
1.3 The Subscriber is an “accredited investor,” as such term in defined in Rule
501 of Regulation D promulgated under the Act, and the Subscriber is able to
bear the economic risk of an investment in the Units.
 

 
 

--------------------------------------------------------------------------------

 



 
1.4 The Subscriber has prior investment experience (including investment in
non-listed and non-registered securities), and has read and evaluated, or has
employed the services of an investment advisor, attorney or accountant to read
and evaluate, all of the documents furnished or made available by the Company to
the Subscriber and to all other prospective investors in the Units, as well as
the merits and risks of such an investment by the Subscriber. The Subscriber’s
overall commitment to investments which are not readily marketable is not
disproportionate to the Subscriber’s net worth, and the Subscriber’s investment
in the Units will not cause such overall commitment to become excessive. The
Subscriber, if an individual, has adequate means of providing for his or her
current needs and personal and family contingencies and has no need for
liquidity in his or her investment in the Units. The Subscriber is financially
able to bear the economic risk of this investment, including the ability to
afford holding the Units for an indefinite period or a complete loss of this
investment.
 
1.5 The Subscriber acknowledges receipt and careful review of all documents
furnished in connection with this transaction by the Company (collectively, the
“Offering Documents”) and has been furnished or made available by the Company
during the course of this transaction with all public information regarding the
Company which the Subscriber has requested or desires to know; and the
Subscriber has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning the terms and conditions of the Offering, and any additional
information which the Subscriber has requested.
 
1.6 The Subscriber acknowledges that the purchase of the Units may involve tax
consequences to the Subscriber and that the contents of the Offering Documents
do not contain tax advice. The Subscriber acknowledges that the Subscriber must
retain his, her or its own professional advisors to evaluate the tax and other
consequences to the Subscriber of an investment in the Units. The Subscriber
acknowledges that it is the responsibility of the Subscriber to determine the
appropriateness and the merits of a corporate entity to own the Subscriber’s
Units and the corporate structure of such entity.
 
1.7 The Subscriber acknowledges that this Offering has not been reviewed by the
Securities and Exchange Commission (the “SEC”) or any state securities
commission, and that no federal or state agency has made any finding or
determination regarding the fairness or merits of the Offering. The Subscriber
represents that the Units are being purchased for his, her or its own account,
for investment only, and not with a view toward distribution or resale to
others. The Subscriber agrees that he, she or it will not sell or otherwise
transfer the Units unless they are registered under the Act or unless an
exemption from such registration is available.
 
1.8 The Subscriber understands that the provisions of Rule 144 under the Act are
not available for at least six (6) months to permit resales of the Units or the
Common Stock and Warrants comprising the Units and even though the Company will
use its best efforts to comply with the conditions for compliance with Rule 144,
there can be no assurance that the conditions necessary to permit such sales
under Rule 144 will be satisfied. The Subscriber understands that, except as set
forth in the immediately preceding sentence, the Company is under no obligation
to comply with the conditions of Rule 144 or take any other action necessary in
order to make available any exemption from registration for the sale of the
Units or the Common Stock and Warrants comprising the Units.
 

 
2

--------------------------------------------------------------------------------

 



 
1.9 The Subscriber understands that the Units have not been registered under the
Act by reason of a claimed exemption under the provisions of the Act which
depends, in part, upon his, her or its investment intention. In this connection,
the Subscriber understands that it is the position of the SEC that the statutory
basis for such exemption would not be present if his, her or its representation
merely meant that his, her or its present intention was to hold such securities
for a short period, such as the capital gains period of tax statutes, for a
deferred sale, for a market rise or for any other fixed period. The Subscriber
realizes that, in the view of the SEC, a purchase now with an intent to resell
would represent a purchase with an intent inconsistent with his, her or its
representation to the Company and the SEC might regard such a sale or
disposition as a deferred sale, for which such exemption is not available.
 
1.10 The Subscriber agrees to indemnify and hold the Company, its directors,
officers and controlling persons and their respective heirs, representatives,
successors and assigns harmless against all liabilities, costs and expenses
incurred by them as a result of any misrepresentation made by the Subscriber
contained herein or any sale or distribution by the Subscriber in violation of
the Act (including, without limitation, the rules promulgated thereunder), any
state securities laws, or the Company’s Certificate of Incorporation or By-laws,
as amended from time to time.
 
1.11 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Common Stock or the Warrants stating that such
securities have not been registered under the Act and setting forth or referring
to the restrictions on transferability and sale thereof. Assuming the Company is
in compliance with its obligations under Rule 144 (and the Subscriber is in
compliance with its obligations under Rule 144) after the 6 month period noted
in Section 1.8, the Company will coordinate to have a legal opinion issued that
will facilitate the removal of the restrictive legend on the securities to allow
for the transferability and sale of the securities.
 
1.12 The Subscriber understands that the Company will review and rely on this
Subscription Agreement without making any independent investigation; and it is
agreed that the Company reserves the unrestricted right to reject or limit any
subscription and to withdraw the Offering at any time.
 
1.13 The Subscriber hereby represents that the address of the Subscriber
furnished at the end of this Subscription Agreement is the undersigned’s
principal residence, if the Subscriber is an individual, or its principal
business address if it is a corporation or other entity.
 
1.14 The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a National Association of Securities Dealers, Inc. (“NASD”)
member firm, the Subscriber must give such firm the notice required by the
NASD’s Conduct Rules, receipt of which must be acknowledged by such firm on the
signature page hereof.
 
1.15 The Subscriber hereby acknowledges that neither the Company nor any persons
associated with the Company who may provide assistance or advice in connection
with the Offering (other than the placement agent, if one is engaged by the
Company) are or are expected to be members or associated persons of members of
the NASD or registered broker-dealers under any federal or state securities
laws.
 

 
3

--------------------------------------------------------------------------------

 



 
1.16 The Subscriber hereby represents that, except as expressly set forth in the
Offering Documents, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company
and, in entering into this transaction, the Subscriber is not relying on any
information other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.
 
1.17 All information provided by the Subscriber in the Investor Questionnaire
attached as Exhibit B to this Subscription Agreement is true and accurate in all
respects, and the Subscriber acknowledges that the Company will be relying on
such information to its possible detriment in deciding whether the Company can
sell these securities to the Subscriber without giving rise to the loss of the
exemption from registration under applicable securities laws.
 

 
II.
REPRESENTATIONS BY THE COMPANY

 
The Company represents and warrants to the Subscriber that as of the date of the
closing of this Offering (the “Closing Date”):
 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the corporate power to
conduct the business which it conducts and proposes to conduct.
 
(b) The execution, delivery and performance of this Subscription Agreement by
the Company have been duly authorized by the Company and all other corporate
action required to authorize and consummate the offer and sale of the Units has
been duly taken and approved.
 
(c) The Units and the underlying Common Stock have been duly and validly
authorized and issued.
 
(d) The Company is not in violation of or default under, nor will the execution
and delivery of this Subscription Agreement or the issuance of the Common Stock,
or the consummation of the transactions herein contemplated, result in a
violation of, or constitute a default under, the Company’s Certificate of
Incorporation or By-laws, any material obligations, agreements, covenants or
conditions contained in any bond, debenture, note or other evidence of
indebtedness or in any material contract, indenture, mortgage, loan agreement,
lease, joint venture or other agreement or instrument to which the Company is a
party or by which it or any of its properties may be bound or any material
order, rule, regulation, writ, injunction, or decree of any government,
governmental instrumentality or court, domestic or foreign.
 

 
4

--------------------------------------------------------------------------------

 



 
(e) The Company is subject to, and in full compliance with, the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has made available to each Subscriber
through the EDGAR system true and complete copies of the Company’s Annual and
Quarterly Reports on Form 10-KSB and 10-QSB, respectively, and each of the
Company’s Current Reports on Form 8-K (collectively, the “SEC Filings”), and all
such SEC Filings are incorporated herein by reference. The SEC Filings,
including the financial statements included therein, when they were filed with
the SEC (or, if any amendment with respect to any such document was filed, when
such amendment was filed), complied in all material respects with the applicable
requirements of the Exchange Act and the rules and regulations thereunder and
did not, as of such date, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 

 
III.
TERMS OF SUBSCRIPTION

 
3.1 The Subscriber has effected a wire transfer in the full amount of the
purchase price for the Units to the Company in accordance with the wire
instructions attached as Exhibit A to this Subscription Agreement.
 
3.2 The Subscriber hereby authorizes and directs the Company to deliver any
certificates or other written instruments representing the Units to be issued to
such Subscriber pursuant to this Subscription Agreement to the address indicated
on the signature page hereof.
 
3.3 If the Subscriber is not a United States person, such Subscriber shall
immediately notify the Company and the Subscriber hereby represents that the
Subscriber is satisfied as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Units or any
use of this Subscription Agreement, including (i) the legal requirements within
its jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units. Such Subscriber’s subscription and payment for,
and continued beneficial ownership of, the Units will not violate any applicable
securities or other laws of the Subscriber’s jurisdiction.
 

 
IV.
MISCELLANEOUS

 
4.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by reputable overnight courier, facsimile (with receipt
of confirmation) or registered or certified mail, return receipt requested,
addressed to the Company, 4225 Executive Square, Suite 460, La Jolla,
California, 92037, Attention: Chief Financial Officer, facsimile: (858)
457-5308, and to the Subscriber at the address or facsimile number indicated on
the signature page hereof. Notices shall be deemed to have been given on the
date when mailed or sent by facsimile transmission or overnight courier, except
notices of change of address, which shall be deemed to have been given when
received.
 
4.2 This Subscription Agreement shall not be changed, modified or amended except
by a writing signed by both (a) the Company and (b) subscribers in the Offering
holding a majority of the Units issued in the Offering.
 
4.3 This Subscription Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors and assigns. This Subscription Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.
 

 
5

--------------------------------------------------------------------------------

 



 
4.4 Notwithstanding the place where this Subscription Agreement may be executed
by any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Delaware. The parties hereby agree that any dispute which may
arise between them arising out of or in connection with this Subscription
Agreement shall be adjudicated only before a Federal court located in Kent
County, State of Delaware and they hereby submit to the exclusive jurisdiction
of the federal courts located in Kent County, State of Delaware with respect to
any action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Subscription Agreement
or any acts or omissions relating to the sale of the securities hereunder, and
consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, in care of the
address set forth below or such other address as the undersigned shall furnish
in writing to the other. The parties further agree that in the event of any
dispute, action, suit or other proceeding arising out of or in connection with
this Subscription Agreement or other matters related to this subscription
brought by a Subscriber (or transferee), the Company (and each other defendant)
shall recover all of such party’s attorneys’ fees and costs incurred in each and
every action, suit or other proceeding, including any and all appeals or
petitions therefrom. As used herein, attorney’s fees shall be deemed to mean the
full and actual costs of any investigation and of legal services actually
performed in connection with the matters involved, calculated on the basis of
the usual fee charged by the attorneys performing such services.
 
4.5 This Subscription Agreement may be executed in counterparts. Upon the
execution and delivery of this Subscription Agreement by the Subscriber, this
Subscription Agreement shall become a binding obligation of the Subscriber with
respect to the purchase of Units as herein provided; subject, however, to the
right hereby reserved by the Company to (i) enter into the same agreements with
other subscribers, (ii) add and/or delete other persons as subscribers and (iii)
reduce the amount of or reject any subscription.
 
4.6 The holding of any provision of this Subscription Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Subscription Agreement, which shall remain in full force and
effect.
 
4.7 It is agreed that a waiver by either party of a breach of any provision of
this Subscription Agreement shall not operate or be construed as a waiver of any
subsequent breach by that same party.
 
4.8 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further actions as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
[Signature Pages Follow]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 


__________________________
X $110,000 for each Unit
= $_____________________.
Number of Units subscribed for
 
Aggregate Purchase Price



Manner in which Title is to be held (Please Check One):
 
1.
___
Individual
7.
___
Trust/Estate/Pension or Profit Sharing Plan
Date Opened:______________
2.
___
Joint Tenants with Right of Survivorship
8.
___
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
3.
___
Community Property
9.
___
Married with Separate Property
4.
___
Tenants in Common
10.
___
Keogh
5.
___
Corporation/Partnership/ Limited Liability Company
11.
___
Tenants by the Entirety
6.
___
IRA
12.
___
Foundation described in Section 501(c)(3) of the Internal Revenue Code of 1986,
as amended.



IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN:
 
· INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE 8
 
· SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 9
 

 
7

--------------------------------------------------------------------------------

 

EXECUTION BY NATURAL PERSONS
 
 
_____________________________________________________________________________
Exact Name in Which Title is to be Held
   
Name (Please Print)
 
 
 
Name of Additional Subscriber
 
Residence: Number and Street
 
Address of Additional Subscriber
 
 
City, State and Zip Code
 
 
 
City, State and Zip Code
Social Security Number
 
 
 
Social Security Number
Telephone Number
 
Telephone Number
 
 
Fax Number (if available)
 
Fax Number (if available)
 
 
E-Mail (if available)
 
E-Mail (if available)
 
 
(Signature)
 
(Signature of Additional Subscriber)
 
 
       
ACCEPTED this ___ day of _________ 2008, on behalf of Transdel Pharmaceuticals,
Inc.
   
By:_______________________
Name: Juliet Singh, Ph.D.
Title: Chief Executive Officer




 
8

--------------------------------------------------------------------------------

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
 
(Corporation, Partnership, Trust, Etc.)
 
____________________________________________________________________________
Name of Entity (Please Print)
Date of Incorporation or Organization:
State of Principal Office:
Federal Taxpayer Identification Number:         
 
 
____________________________________________
Office Address
____________________________________________
City, State and Zip Code
____________________________________________
Telephone Number
____________________________________________
Fax Number (if available)
____________________________________________
E-Mail (if available)
 
[seal]
 
Attest:                                                           
(If Entity is a Corporation)
 
By: _______________________     
Name:
Title:
   
*If Subscriber is a Registered Representative with an NASD member firm, have the
following acknowledgement signed by the appropriate party:
 
The undersigned NASD member firm acknowledges receipt of the notice
required by Rule 3050 of the NASD
Conduct Rules
   
 
 
Name of NASD Firm
ACCEPTED this ____ day of __________ 2008, on behalf of Transdel
Pharmaceuticals, Inc.
 
By: _______________________      
Name:
Title:
 
By: _______________________      
Name: Juliet Singh, Ph.D.
Title: Chief Executive Officer



 
9

--------------------------------------------------------------------------------

 